Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Acknowledgement  
Acknowledgement is made of applicant’s amendment made on 01/07/2021. Applicant’s submission filed has been entered and made of record.
Status of the Claims
Claims 29-30, 33-40, and 43-48 are pending.   
Response to Applicant’s Argument
Claims 29-30, 33-40, and 43-48 are allowed for the following reasons:
Claim 1 recites a method for using speech disfluencies detected in speech input to assist in interpreting the input, the method comprising: 
providing access to a set of content items, each of the content items being associated with metadata that describes the corresponding content item; 
receiving a speech input from a user; 
detecting an absence of a period of silence in a beginning of the speech input; 
in response to detecting the absence of the period of silence in the beginning of the speech input, determining that the speech input excludes a first portion of a first word of the speech input; 
in response to determining that the speech input excludes the first portion of the first word of the speech input, determining a measure of confidence of the user in the speech input following the first word; 
(A) in response to determining that the measure of confidence of the user in the speech input following the first word exceeds a threshold value: 
(1) identifying a second portion of the first word included in the speech input; 
(2) identifying a plurality of words having a suffix matching the second portion of the first word; 
(3) identifying a subset of the plurality of words matching a user preference signature; 
(4) determining a plurality of interpretations for the speech input based on the subset of the plurality of words; 
(5) selecting a subset of content items, from the set of content items, wherein each content item of the subset of content items matches an interpretation of the plurality of interpretations of the speech input; and 
(B) 2in response to determining that the measure of confidence of the user in the speech input following the first word does not exceed the threshold value: 
(6) replacing a portion of the speech input with an alternative input; and 
(7) selecting the subset of content items, from the set of content items, wherein each content item of the subset of content items matches the alternative input; and 

Claim 39 recites a system for using speech disfluencies detected in speech input to assist in interpreting the input, the system comprising control circuitry configured to:
provide access to a set of content items, each of the content items being associated with metadata that describes the corresponding content item; 
receive a speech input from a user; 
detect an absence of a period of silence in a beginning of the speech input; 
in response to detecting the absence of the period of silence in the beginning of the speech input, determine that the speech input excludes a first portion of a first word of the speech input; 
in response to determining that the speech input excludes the first portion of the first word of the speech input, determining a measure of confidence of the user in the speech input following the first word; 
(A) in response to determining that the measure of confidence of the user in the speech input following the first word exceeds a threshold value: 
(1) identify a second portion of the first word included in the speech input; 
(2) identify a plurality of words having a suffix matching the second portion of the first word; 

(4) determine a plurality of interpretations for the speech input based on the subset of the plurality of words; 
(5) select a subset of content items, from the set of content items, wherein each content item of the subset of content items matches an interpretation of the plurality of interpretations of the speech input; and 
(B) in response to determining that the measure of confidence of the user in the speech input following the first word does not exceed the threshold value: 
(6) 4replace a portion of the speech input with an alternative input; and 
(7) select the subset of content items, from the set of content items, wherein each content item of the subset of content items matches the alternative input; and 
generate for display the subset of content items to the user.
Amendments to the claims are supported by the specification US 2019/0130899 A1 at ¶47: In addition, the system could place lower search priority on the low confidence item as a whole and, instead, use the high confidence items to guide the search. For example, the system can place high confidence on the portion "Who acted in" in order to focus on results from an audio/video entertainment domain (based on the word "acted"). Knowing this domain, the system can further refine the search based on portions of the low confidence input. For example, the system can perform queries based on combinations of the words of the low confidence portion in order to find what the user is looking for or to at least provide some options to the user. Thus, the system may respond with a statement that it cannot find a movie "The Day Never Dies" and inquire if the user meant "Love Never Dies" or "Tomorrow Never Dies".
The combination of prior arts Venkataraman, Fukuda, Ganong, Nostrant do not disclose the combination of limitations set forth in claims 29 and 39. In particular, the combination of references do not disclose steps (1)-(5) are performed given condition A while steps (6)-(7) are performed given condition B.
Therefore, Claims 29-30, 33-40, and 43-48 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be labeled “comments on statement of reasons for allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access 
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        01/16/2021